The chancellor decided in this case that the purchaser of mortgaged premises which are redeemed within the time limited by the act of 1837, is not entitled to the rents and profits received by him intermediate the sale and the time of redemption, in addition to his purchase money and ten per cent interest thereon; where the owner of the equity of redemption has neglected to give security to prevent such purchaser from taking possession.
That a sale or assignment of an equity redemption necessarily carries with it the right to an account for the rents and profits of the mortgaged premises, as an incident to the right of redemption.
Decree appealed from reversed and demurrer overruled.